Citation Nr: 0909471	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-27 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1985 to 
December 1988, with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office Center (RO) in Winston-
Salem, North Carolina.

The appellant submitted evidence to the Board following 
certification of the issue herein contemporaneously with a waiver 
of jurisdiction.  See 38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The medical evidence of record shows that the appellant's low 
back disorder is related to and can not be reasonably 
disassociated from his active military service.


CONCLUSION OF LAW

A low back disorder was incurred in active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issues on appeal herein.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2008).  This is so 
because the Board is taking action favorable to the appellant by 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability, medical evidence, or 
in some cases lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999

Historically, the appellant served on active duty from December 
1985 to December 1988, with subsequent service in the National 
Guard.  Herein, he is seeking service connection for a back 
disorder incurred as a result of an inservice motor vehicle 
accident.

Scotland Memorial Hospital treatment records, dated in July 1986, 
demonstrated that the appellant was involved in a motor vehicle 
accident.  These records indicated that, as a result of this 
accident, the appellant experienced pain in his cervical and 
lumbar spine.

Contemporaneous service treatment records indicated that the 
appellant was involved in a motor vehicle accident, wherein the 
appellant was hit both head-on and from the rear.  As a result of 
this accident, the appellant experienced nausea, insomnia, tender 
paraspinal and trapezius muscles, and wore a soft neck collar.  
The diagnosis was cervical and back strain.

In August 1988, prior to being discharge from active duty, the 
appellant underwent a separation examination.  On this date, the 
appellant complained of continued back pain stemming from the 
July 1986 motor vehicle accident.  The examiner noted the 
appellant's complaint of "on and off" back pain.

Upon entering the National Guard in October 1989, the appellant 
underwent an examination wherein he neither indicated that he was 
experiencing back pain nor that he had a history of such.  At the 
same time, however, the evidence of record indicated that the 
appellant was receiving treatment from his private chiropractor, 
R. Armstrong, D.C. from 1989 to 1999.  

The appellant submitted treatment records from the Sandhill 
Orthopaedic & Spine Clinic dated from April 1996 to December 
2004, demonstrating that the appellant received regular treatment 
for a lower lumbar disorder and pain.

In March 2006, a VA examiner attributed the appellant's current 
low back problem to two post-service back injuries and not the 
inservice motor vehicle accident.  With that said, however, the 
appellant submitted letters from M.E. Raby, D.C. and J.M. Currin, 
M.D., both of whom, after reviewing the appellant's service 
treatment records and post-service medical records, concluded 
that the appellant's current low back disorder was caused by the 
inservice motor vehicle accident.

After reviewing all of the evidence, the Board finds there is a 
reasonable basis to relate the appellant's current low back 
disorder with this active duty service.  There is competent 
medical evidence of record that the appellant's low back disorder 
is related to the inservice motor vehicle accident.  Applying the 
doctrine of reasonable doubt, the Board finds that the 
appellant's low back disorder is related to his active military 
service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for the appellant's low back 
disorder is warranted.


ORDER

Service connection for a low back disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


